Case 2:20-cv-00807-TJH-AFM Document 13 Filed 01/28/21 Page 1 of 1 Page ID #:561



   1

   2

   3

   4

   5

   6

   7

   8                       UNITED STATES DISTRICT COURT
   9                     CENTRAL DISTRICT OF CALIFORNIA
 10

 11    ANTHONY WAYNE OLIVER,                     Case No. 2:20-cv-00807-TJH-AFM
 12
                          Petitioner,
                                                 ORDER ACCEPTING FINDINGS
 13           v.
                                                 AND RECOMMENDATIONS OF
 14    C. KOENIG, Warden,                        UNITED STATES MAGISTRATE
                                                 JUDGE
 15
                          Respondent.
 16

 17          Pursuant to 28 U.S.C. § 636, the Court has reviewed the Petition for Writ of
 18    Habeas Corpus, records on file and the Report and Recommendation of United States
 19    Magistrate Judge. The time for filing Objections to the Report and Recommendation
 20    has passed and Objections have not been received. The Court accepts the findings
 21    and recommendations of the Magistrate Judge.
 22          IT THEREFORE IS ORDERED that Judgment be entered (1) granting
 23    Respondent’s motion to dismiss the petition; (2) denying the Petition for Writ of
 24    Habeas Corpus; and (3) dismissing the action with prejudice.
 25    DATED: JANUARY 28, 2021
 26
                                            ____________________________________
                                             ____
                                                ______
                                                     ______
                                                         ______
                                                              ___________________
 27
                                                   TERRY
                                                   TE
                                                    ERRYY J. HATTER, JR.
 28                                           SENIOR U
                                                     UNITED
                                                      NITE
                                                        TE
                                                         ED STATES DISTRIC
                                                                   DISTRICT
                                                                         CT JUDGE
